COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-08-406-CV

BRIAN EDWARD FRANKLIN                                             APPELLANT

                                        V.

THE CITY OF FORT WORTH, FORT                                       APPELLEES
WORTH CIVIL SERVICE COMMISSION,
AND NORMAN BENNETT

                                    ----------

           FROM THE 141ST DISTRICT COURT OF TARRANT COUNTY

                                    ----------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                    ----------

      We have considered appellant’s “Withdrawal Of Notice Of Appeal.” It

is the court’s opinion that the motion should be granted; therefore, we dismiss

the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).




                                                 PER CURIAM

PANEL: LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.

DELIVERED: December 18, 2008




      1
          … See Tex. R. App. P. 47.4.